Citation Nr: 0104387	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  99-25 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from December 1974 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

The veteran testified before the undersigned during a hearing 
at the RO in March 2000.


REMAND

After reviewing the evidence, the Board must remand this case 
for the following development.  With respect to the veteran's 
claims for service connection for a low back disorder and 
diabetes mellitus, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In the present case, the RO denied the service 
connection claims for a low back disorder and diabetes 
mellitus as not well grounded.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

In light of the above, the Board finds the medical evidence 
of record inadequate.  Specifically, the service medical 
records reveal that the veteran complained of, and was 
treated for, low back pain.  For example, in November 1975, 
the veteran was placed on profile for low back strain.  
Furthermore, in a service x-ray study taken at the time, the 
radiologist noted a possible defect in the pars 
interarticularis of L5 on the left side, although it was 
unclear from the x-ray.  Thus, the service medical records 
show that the veteran was treated for low back pathology.  

The service medical records on file also show that, while the 
veteran was not diagnosed with diabetes mellitus during 
service, the veteran noted on his October 1974 service 
entrance report of medical history that he had previously had 
sugar in his urine.  Furthermore, the veteran recalled during 
his March 2000 testimony before the undersigned, that he was 
treated for diabetes mellitus at the Whiteman Air Force Base 
in Knob Masters, Missouri.  Moreover, he contended that the 
records of this treatment, as well as for treatment of his 
low back disorder, are not of record.  The veteran 
essentially maintains that these records from the Whiteman 
Air Force Base would corroborate his claims for service 
connection.  The Board finds that a remand is necessary in 
order to attempt to obtain these medical records from 
Whiteman Air Force Base, if they are available.

In addition, the RO should schedule the veteran for 
appropriate medical examinations in order to determine 
whether the veteran's current low back disorder and diabetes 
mellitus are more likely than not related to an incident or 
injury during service.

Therefore, in order to afford the veteran due process, this 
case is REMANDED to the RO for the following action:

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names (and for non-VA treatment, the 
addresses) and approximate dates of 
treatment for all VA and non-VA medical 
treatment received for his claimed low 
back disorder and diabetes mellitus.  
After obtaining any necessary consent, 
the RO should request copies of any 
records that have not already been 
obtained, to include any relevant records 
from the Whiteman Air Force Base in Knob 
Masters, Missouri.  The RO should contact 
the National Personnel Records Center 
(NPRC) in St. Louis, Missouri and request 
any additional service medical records on 
file regarding the veteran.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

3.  The RO should schedule the veteran 
for a VA examination by an 
endocrinologist.  The examiner should be 
asked to review the claims folder, 
examine the veteran and offer an opinion 
as to the etiology of any diagnosed 
diabetes mellitus.  The opinion should be 
stated in terms of whether the veteran's 
diabetes mellitus is more likely than not 
related to service, including inservice 
medical findings and/or to a degree of 10 
percent or more within one year from his 
discharge from service.  If diabetes 
mellitus is found to have preexisted 
service, it should be opined whether it 
worsened during service.  A complete 
rationale for all opinions expressed must 
be provided.  The examination report 
should be typed.  

4.  The RO should also schedule the 
veteran for a VA examination by an 
orthopedist.  The orthopedist should be 
asked to review the claims folder, 
examine the veteran and offer an opinion 
as to the etiology of any diagnosed low 
back disorder.  The opinion should be 
stated in terms of whether the veteran's 
low back disorder is more likely than not 
related to an injury or incident in 
service.  A complete rationale for all 
opinions expressed must be provided.  The 
examination report should be typed.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  Thereafter, the RO should 
readjudicate the claims on appeal.  If 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to afford the veteran due process of law, and the Board does 
not intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

